—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered May 11, 1994, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that a letter received by the court from Juror No. 3 after the rendition of the verdict indicated that he was grossly unqualified to serve is not properly before this Court, since the defendant failed to move to set aside the verdict on this ground (see, CPL 330.30 [2]; see also, People v Irizarry, 83 NY2d 557). Further, the defendant’s reliance on CPL 270.35 in support of his position is misplaced, in that this *465section only applies to allegations of juror misconduct which are made known before the verdict is rendered (see, People v Rodriguez, 71 NY2d 214, 218). In any event, there is nothing in the record indicating that Juror No. 3 was grossly unqualified to decide the defendant’s case fairly, or that he engaged in misconduct of any kind (see, People v Buford, 69 NY2d 290, 298). Bracken, J. P., Rosenblatt, Miller and Krausman, JJ., concur.